                           UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF NORTH CAROLINA
                                 WESTERN DIVISION
                                 NO. 5:08-CR-278-BR




  UNITED STATES OF AMERICA

           v.                                                        ORDER

  LATRICIA NICOLE CUTLER



       This matter is before the court on the government’s motion to seal its response to

defendant’s motion for a sentence reduction. (DE # 193.) The government claims sealing is

warranted because “[t]he response discusses the substance of a motion filed under seal.” (Id. at

1.) The only motions the government’s proposed response mentions are defendant’s motions for

a sentence reduction, (DE ## 170, 190), and those motions were not filed under seal.    There

being no grounds to justify the sealing of the government’s response, the motion to seal is

DENIED. In accordance with Local Criminal Rule 55.2(b)(3), for the court to consider the

response, the government should publicly file the document within three days.

       This 3 July 2019.




                              __________________________________
                                                W. Earl Britt
                                                Senior U.S. District Judge
